Citation Nr: 0614801	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-20 544A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic left ankle 
sprain.

2.  Entitlement to service connection for residuals of 
pneumonia, to include claimed chronic bronchitis.

3.  Entitlement to an effective date earlier than May 24, 
1999, for grants of service connection for disabilities of 
the cervical spine and the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1985 to September 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2004, the Board remanded this case for notification 
and development action.  The case was returned to the Board 
in December 2005.  

The issue of entitlement to an effective date earlier than 
May 24, 1999, for grants of service connection for 
disabilities of the cervical spine and the lumbosacral spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that any 
post-service sprain of the veteran's left ankle is 
etiologically related to a left ankle sprain in service in 
May 1987.

2.  There is no competent medical evidence of record that the 
veteran currently has any residuals of an episode of 
pneumonia in service in July/August 1987 which satisfactorily 
resolved with medical treatment.


CONCLUSIONS OF LAW

1.  Chronic left ankle sprain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 

2.  Residuals of pneumonia, to include claimed chronic 
bronchitis, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2004 and May 2005 by the VA Appeals 
Management Center (AMC) in Washington, DC, satisfied the 
statutory and regulatory duty to notify provisions.  The 
veteran has been afforded orthopedic and respiratory 
examinations, and there is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The adjudication of the veteran's claim on appeal 
for an increased disability rating was prior to the enactment 
of the Veterans Claims Assistance Act of 2000.  The VCAA 
notice provided to the veteran by the AMC in March 2004 and 
May 2005 was the kind of remedial notice which the United 
States Court of Appeals for Veterans Claims (Court) found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the pendency of this appeal to 
submit or identify evidence in support of the claims on 
appeal and in view of the fact that a supplemental statement 
of the case which was furnished to the veteran in September 
2005 re-adjudicated his claims, the timing of the notice VCAA 
provided to the veteran was not in any way prejudicial to 
him.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2005).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102; 
see also 38 U.S.C.A. § 5107(b).

With regard to the veteran's claim of entitlement to service 
connection for chronic left ankle sprain, his service medical 
records reveal that, in May 1987, a diagnosis of strain of 
the left ankle was rendered and he was placed on a temporary 
physical profile.  Subsequent service medical records for the 
balance of the veteran's active service (more than eight 
years) are negative for any further documentation of left 
ankle sprain/strain and do not include any finding or 
diagnosis of chronic left ankle sprain.

VA X-rays of the veteran's left ankle in June 1999 were 
reported as unremarkable.

At a VA  orthopedic examination in June 2005, the veteran, 
who was a VA police officer, complained of recurrent episodes 
of instability of his left ankle.  The examiner, who reviewed 
the veteran's post-service VA treatment records in the claims 
file noted, however, that there was no documentation in the 
period of time since the VA X-ray of the veteran's left ankle 
in 1999 of a diagnosis of instability or sprain/strain of the 
left ankle.  On physical examination, no instability of the 
left ankle was found.  The only positive finding was some 
weakness along the lateral aspect of the left ankle.  The 
diagnoses were history of left ankle injury and history of 
recurrent left ankle sprains.  The examining VA orthopedic 
physician stated that to say that the pathology which 
accounted for the veteran's complaint of recurrent left ankle 
sprains was related to sprain of his left ankle which he 
sustained in service in May 1987 would be to engage in 
speculation.  The examiner commented that spraining an ankle 
was a hazard of working as a police officer and that the 
veteran's reported ankle sprains might be caused in that way.  

The evidence of record, including the veteran's post-service 
VA and private medical treatment records, which are negative 
for a diagnosis of any sprain of the left ankle, much less a 
chronic disability of the left ankle manifested by sprains, 
does not demonstrate continuity of symptomatology of a 
sprained left ankle since the veteran's separation from 
active air service in September 1995, and there is thus no 
basis in fact or in law to allow service connection for 
chronic left ankle sprain on the basis of 
chronicity/continuity.  See  38 C.F.R. § 3.303(b) (2005).

The issue of whether the veteran's reported history of 
recurrent left ankle sprain is etiologically related the left 
ankle sprain which he sustained in service in May 1987 is a 
question on which the only probative evidence would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2005).

There is no competent medical evidence of record in this case 
showing that the veteran has a left ankle disability of 
chronic strain which is etiologically related to service, and 
the only medical opinion of record which addressed that 
medical nexus question does not support the veteran's service 
connection claim.  The VA examiner indicated that to relate 
current left ankle pathology to the May 1987 left ankle 
sprain would require speculation.  Thus, the facts in this 
case do not raise a reasonable doubt as to this matter.  38 
C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  As a layman, the 
veteran is not qualified to state an opinion on a question of 
medical diagnosis or medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and so his stated 
belief that there is such a relationship, while no doubt 
sincere, is lacking in probative value.  

In sum, there is no competent or credible evidence of record 
to support the veteran's claim for service connection for 
chronic left ankle sprain.  The preponderance of the evidence 
of record is against the claim, and entitlement to service 
connection for chronic left ankle sprain is not established.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

With regard to the veteran's claim of entitlement to service 
connection for residuals of pneumonia, his service medical 
records reveal that he was hospitalized at a service 
department facility in July/August 1987 for treatment of 
right middle lobe pneumonia.  Prior to his discharge from the 
hospital in August 1987, a chest X-ray showed that the 
veteran's pneumonia had resolved.  Subsequent service medical 
records for the balance of the veteran's active service until 
his separation from active service in September 1995 are 
negative for any finding or diagnosis that the veteran again 
had pneumonia, as are the veteran's post-service VA and 
private medical treatment records in his claims file.

The veteran does not contend that he currently has the 
disease of pneumonia.  Rather, he has asserted that since 
separation from active service he has had repeated episodes 
of bronchitis which he believes are etiologically related to 
his bout of pneumonia in service and that he has diminished 
lung capacity which he believes is etiologically related to 
his bout of pneumonia in service.

The veteran's post-service VA and private treatment records 
do not, however, show any medical finding or medical opinion 
that he has had chronic bronchitis and, in fact, the records 
do not show even one diagnosis of bronchitis.  The veteran's 
post-service VA and private treatment records do show that 
since separation from service in September 1995 he has had 
sinusitis.  For example, at a VA primary care clinic in May 
2001, a history of sinus was noted and a finding was made 
that a recent episode of sinusitis which the veteran had had 
resolved with a ten day course of the medication Augmentin.  
Nevertheless, there is no medical finding or medical opinion 
of record showing that any post-service sinusitis is 
etiologically related to the acute episode of pneumonia which 
the veteran had in service in May 1987.   

The veteran was seen in the emergency room of a VA medical 
facility in February 2003.  The treating VA physician 
diagnosed URI [upper respiratory infection].

At a VA primary care clinic in March 2004, the veteran's 
lungs were found to be clear, and an examination of his ears, 
nose, and throat was normal.

The veteran was afforded a respiratory examination by a VA 
physician in June 2005.  The examining physician noted that 
the veteran had a VA chest X-ray in February 2003 which was 
normal.  The examiner stated an opinion that to say that the 
veteran's post-service upper respiratory tract infections 
were residuals of a bout of pneumonia in service in May 1987 
would be speculation.

VA pulmonary function tests (PFTs) in October 1999 were 
interpreted as showing mild small airway obstruction.  VA 
PFTs in June 2005 were read as showing possible small airway 
obstruction which improved significantly with the use of 
bronchodilators.

There is no medical finding or medical opinion of record 
showing that any post-service airway obstruction which the 
veteran has had is etiologically related to his bout of 
pneumonia in service in May 1987.

In sum, there is no competent medical evidence of record 
showing that the veteran has any current residual disability 
of the lungs or of the respiratory tract or, indeed, any 
residuals whatsoever of his acute in-service episode of 
pneumonia.  The veteran's stated belief that he does have 
residual disability related to the acute in-service episode 
of pneumonia is lacking in probative value because, as a 
layman, he is not qualified to state a medical opinion to 
that effect.  See Espiritu, supra.  For those reasons, the 
preponderance of the evidence of record is against the claim 
for service connection for residuals of pneumonia, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

As the preponderance of the evidence is against the veteran's 
claims for service connection for chronic left ankle sprain 
and residuals of pneumonia, the benefit of the doubt doctrine 
does not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 

ORDER

Service connection for chronic left ankle sprain is denied.

Service connection for residuals of pneumonia, to include 
claimed chronic bronchitis, is denied.


REMAND

With regard to the issue of entitlement to an effective date 
earlier than May 24, 1999, for grants of service connection 
for disabilities of the cervical spine and the lumbosacral 
spine, for the reasons stated below further development of 
the evidence is necessary prior to appellate review.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2005).

There is a presumption that Government officials and 
employees have properly discharged their official duties and 
this presumption of regularity may be rebutted only by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992), citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 
47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).

On May 24, 1999, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received by VA from the veteran.  
On that claim form, the veteran asserted claims for service 
connection for disabilities of the cervical spine and 
lumbosacral spine.  The rating decision in December 1999 
which granted those claims assigned an effective date of May 
24, 1999, the date of claim.  The claims received on May 24, 
1999, were filed more than one year after the veteran's 
separation from active service in September 1995, and so the 
RO's assignment of the effective date was in accordance with 
the applicable regulation, 38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2002).

However, the veteran has asserted that a date prior to May 
24, 1999, should be assigned as the effective date for the 
grant of service connection for his disabilities of the 
cervical spine and lumbosacral spine because a determination 
should be made in his case that in 1995 a VA employee 
personally accepted from him a completed VA Form 21-526 on 
which he claimed entitlement to service connection for 
disabilities of the cervical spine and lumbosacral spine and 
that the VA employee had the authority at that time to accept 
for filing completed VA Forms 21-526 from active duty Air 
Force members.  The veteran further contends that the VA 
employee in question had a duty to immediately have his 
claims form date-stamped at the RO in Newark, New Jersey, and 
handled according to standard VA procedures and that, for 
some reason not known to him, she did this for other service 
members but not for him.

In written statements and in testimony at a hearing in 
December 2001 before a Decision Review Officer at the RO, the 
veteran and his wife have stated as follows: the appellant 
and his wife were both in the Air Force and both were 
assigned to McGuire Air Force Base, New Jersey, when they 
were discharged from active service in 1995; on May 30, 1995, 
they attended a seminar at the base for service members who 
were due to leave active duty, and the veteran's wife filled 
out VA Form 21-526s for herself and for him; they signed the 
claims forms, and gave them to a woman whose name they have 
provided for filing at the RO in Newark; this woman was a VA 
employee from either the RO or from a Vet Center; a copy of 
the veteran's wife's VA Form 21-526 date-stamped as filed at 
the RO in Newark on June 2, 1995, is in the veteran's claims 
file; the veteran and his wife did not follow-up to make sure 
that his claim had actually been filed because he wasn't 
going to get any money from VA if his service connection 
claims were granted due to recoupment of severance pay and 
because he and his wife (who later divorced and then re-
married) separated from each other when they left the Air 
Force.

In the Board's view, if a VA employee is properly designated 
as part of her official duties to go to an Air Force base and 
to accept for filing VA forms on which service members claim 
veterans' benefits and the VA employee accepts a completed VA 
Form 21-526 for filing at a VA RO but the claim form is not 
filed, such might constitute "clear evidence" under the 
holding in Ashley that the VA employee did not in fact 
properly discharge her official duties so that the 
presumption of regularity would be rebutted.  This case will, 
therefore, be remanded for the purpose of attempting to find 
out whether the Veterans Service Center manager at the RO in 
Newark, New Jersey, can confirm from official VA records 
and/or other reliable sources the allegations which the 
appellant in this case has made concerning the VA Form 21-526 
which he says he completed in late May 1995 at McGuire Air 
Force base, New Jersey, and turned over to a VA employee for 
filing.     

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should send the claims folder 
to the Veterans Service Center manager at 
the RO in Newark, New Jersey, and ask him 
or her to research official VA records 
and to confer with VA personnel and other 
reliable sources, if indicated, and 
respond to the allegations which the 
appellant in this case has made 
concerning a VA Form 21-526 which he says 
he completed in late May 1995 at McGuire 
Air Force base, New Jersey, and turned 
over to a VA employee for filing.

2.  The remanded claim should then be re-
adjudicated based on a consideration of 
all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


